116 Wash. 2d 804 (1991)
CERTIFICATION FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF WASHINGTON IN
DEBBIE C. CLARK, Individually and as Personal Representative, Plaintiff,
v.
PACIFICORP, Defendant.
DEE ANNA WHITTEN, Individually, as Personal Representative, and as Guardian ad Litem, Respondent,
v.
ASSOCIATED BUILDING COMPONENTS, INC., ET AL, Defendants, THE DEPARTMENT OF LABOR AND INDUSTRIES, Appellant.
Nos. 57121-0, 57130-9.
The Supreme Court of Washington, En Banc.
April 25, 1991.
The opinion in the above captioned case as reported in the advance sheets at 116 Wash. 2d 804-831 has been omitted from this permanent bound volume because a motion for reconsideration was pending at the time of publication. The opinion is reported in a later volume of Washington Reports.

THE NEXT PAGE IS NUMBERED 831.